Appeal by the defendant from a resentence of the Supreme Court, Rings County (Brennan, J.), imposed June 23, 2011, upon his conviction of robbery in the first degree (two counts) and burglary in the second degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on March 27, 2003.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term including the statutorily required pe*790riod of postrelease supervision did not violate the double jeopardy or due process clauses of the United States Constitution (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Hsu, 97 AD3d 603 [2012]; People v Dolberry, 95 AD3d 1357 [2012]). Mastro, J.E, Lott, Roman and Cohen, JJ., concur.